Title: Washington’s Account, 28 December 1783
From: Washington, George
To: 


                        
                             13-28 December 1783
                        
                        
                        Drs. The United States in acct with G: Washington Cr.
                            1783Dollarsab/ 1783Dollarsab/
                                
                                
                                
                                
                                
                                th
                                
                                
                                
                                
                                
                                 
                                th
                            
                            
                                
                                
                                
                                Decr
                                
                                13
                                
                                
                                To
                                
                                Balle of Acct given in this day
                                 £
                                217.
                                16.
                                8Decr13Bymy Warrt on the Pay master
                            
                            
                                
                                
                                
                                
                                
                                15
                                
                                
                                To
                                
                                Sundry Accts paid by Colo. Cobb
                                
                                
                                
                                General for 726 8/72 Dollrs @ 6/217.16.8
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                herewith rendered—amountg 
                                
                                
                                
                                ByBalle due G: Washington &
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                in Pensylva Cy to £61.11.9 eql to
                                
                                49. 
                                5.
                                 5charged in New Acct213. 8.
                                 4
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                To
                                
                                Waiters, Washing, & other 
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                small Expences in Phila. during 
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                8 days stay there
                                
                                7.
                                4.
                                0
                            
                            
                                
                                
                                
                                
                                
                                16
                                
                                
                                To
                                
                                an Express for riding from the
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                head of Elk to Susquehanna 1/2 Guina
                                
                                
                                .14.
                                
                            
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                To
                                
                                Ferry men, & other Waiters at
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                that place
                                
                                
                                .12.
                                
                            
                            
                                
                                
                                
                                
                                
                                23
                                
                                
                                To
                                
                                Servants, and other small
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                Expenditures in travelling to, in, & from
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                 Baltimore & Annapolis
                                
                                1.
                                16.
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                To
                                
                                Renos Baker & Stephen Amos
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                pr Rect—assistg with my Bagge
                                
                                1.
                                16.
                                
                            
                            
                                
                                
                                
                                
                                
                                24
                                
                                
                                To
                                
                                Ferriages & Ferrymen crossing
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                the Potomack
                                
                                1.
                                4.
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                To
                                
                                Philip Walmsley for sundries
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                pr Acct £5.5.3 equal to
                                
                                3.
                                18.
                                11
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                To
                                
                                Lieutt Colo. Walkers acct of
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                the Expenditures from Phila. to Virga
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                 149 60/90 Dollars @ 6/ 
                                
                                44.
                                18.
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                To
                                
                                Philp Wamsley in full for his
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                Wages, & all other demds 40 Dollrs
                                
                                12.
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                28
                                
                                
                                To
                                
                                Colonels Humphreys, Cobb and,
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                Walker; to bear their Expens.
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                back to their respective States
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                & not to be charged to them—
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                viz, 100 Dollrs each—in all 300
                                
                                
                                    90. 
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                £
                                    
                                
                                
                                    431. 
                                
                                
                                    5. 
                                
                                – £431. 5. 0
                            
                            
                                
                                
                                
                                1783
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                th
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Decr
                                
                                28
                                
                                
                                To
                                
                                Balle as pr Contra
                                £
                                213.
                                8.
                                4
                            
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                E. Excepted
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                Go: Washington
                                
                                
                                
                                
                            
                            
                            
                            
                            
                            
                            
                            
                            
                        

                        Note, The remainder of the liquor wch had been provided at public expence for my Table (consisting of a few
                            Boxes of Claret & some Madeira Wine) was, when I broke up Housekeeping at Rocky hill sent off with my Baggage for
                            Philadelphia; but as it is not yet come to my hands, and the precise quantity unknown to me—the value of it must be
                            credited hereafter.

                    